

116 S1038 IS: Build USA Infrastructure Act
U.S. Senate
2019-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1038IN THE SENATE OF THE UNITED STATESApril 4, 2019Mrs. Fischer introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo strengthen highway funding in the near term, to offer States additional financing tools, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Build USA Infrastructure Act.
 2.DefinitionsIn this Act: (1)AdministrationThe term Administration means the Federal Highway Administration.
 (2)AdministratorThe term Administrator means the Administrator of the Administration. (3)Core infrastructure projectThe term core infrastructure project means a Federal-aid highway or highway (as those terms are defined in section 101(a) of title 23, United States Code) project of a State that is eligible for funding under chapter 1 of title 23, United States Code.
 (4)StateThe term State has the meaning given the term in section 101(a) of title 23, United States Code. 3.Addressing near term transportation needsSection 105 of title 23, United States Code, is amended—
 (1)by redesignating subsection (g) as subsection (h); and (2)by inserting after subsection (f) the following:
				
 (g)U.S. Customs and Border Protection revenuesDuring the 5-year period beginning on October 1, 2020, the first $21,400,000,000 of revenues collected by U.S. Customs and Border Protection during each fiscal year shall be deposited into the Highway Trust Fund..
			4.Highway project flexibility for States
 (a)In generalA State may enter into an agreement with the Administration, for a period of 3 years or longer, under which, during each fiscal year of the agreement, the State agrees—
 (1)to opt out of receiving 60 percent or greater of the amount authorized out of the Highway Trust Fund that the State would have received for Federal-aid highway activities under section 119(d) or 133(b) of title 23, United States Code, for that fiscal year, and a corresponding amount of any applicable obligation limitation;
 (2)in lieu of the amount referred to in paragraph (1), to accept from the Administration an amount equal to 90 percent of that amount and a corresponding amount of any applicable obligation limitation; and
 (3)to use the amount received from the Administration under paragraph (2) to carry out core infrastructure projects in accordance with this section.
				(b)Amount of opt-Out
 (1)In generalThe amount described in subsection (a)(1) shall not include any amounts required to be set aside, any penalties, or any amounts required to be suballocated to areas based on population.
 (2)Effect on certain provisionsIf a State enters into an agreement under subsection (a), the calculation under section 133(d)(1) of title 23, United States Code, shall be determined as if the State had not entered into the agreement.
				(c)Treatment of funds
 (1)In generalExcept as otherwise provided in this Act, amounts received by a State under an agreement under subsection (a) shall be available for obligation and administered as if apportioned under chapter 1 of title 23, United States Code.
 (2)Disadvantaged business enterprisesSection 1101(b) of the FAST Act (23 U.S.C. 101 note; Public Law 114–94) shall apply to amounts received by a State under an agreement under subsection (a) as if those amounts were made available under title I of that Act.
 (d)State determination of complianceNotwithstanding any other provision of law, in carrying out a core infrastructure project in accordance with this subsection, a State—
 (1)shall determine whether the State is in compliance with all Federal requirements of—
 (A)environmental approvals relating to the project; (B)environmental permits relating to the project;
 (C)section 313 of title 23, United States Code; (D)the development and construction of the project, including preliminary design, right-of-way acquisition, construction engineering, and final acceptance of the project;
 (E)preapproval for preventative maintenance projects and procedures; (F)project agreements and modifications to project agreements; and
 (G)consultant procurement services relating to the project; and (2)shall assume responsibility of and oversight duties over compliance with all applicable requirements.
 (e)Judicial reviewThe determination of a State under subsection (d)(1) shall not be subject to judicial review. (f)RulemakingThe Administrator shall issue such regulations as may be necessary to carry out this section.